Examiner Comment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Corrected notice of allowability being sent out to correct a grammatical error in the speciation objection.

Restriction Not Required 

This application contains the following embodiments: 

Embodiment 1 - Figs. 1.1-1.2 drawn to a glove
Embodiment 2 - Figs. 2.1-2.2 drawn to a glove

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

Specification Objection

1.  Examiner would like to note, that international design applications designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief descriptions of each reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions.  Due to the reason above, the figure descriptions have been amended to read:

--“FIG. 1.1 is a plan view of a first embodiment of a glove for cleaning drying and washing 
FIG. 1.2 is another plan view thereof;
FIG. 2.1 is a plan view of a second embodiment of a glove for cleaning drying and washing 
FIG. 2.2 is another plan view thereof.”.

2.  For consistency with the specification and title (37 CFR 1.153), the claim has been amended to read:
 --CLAIM:
The ornamental design for a Glove for cleaning drying and washing as shown and described.--

3.  Examiner deems the language that states, “Application for overall protection for industrial design(s) as shown and described.”, is unnecessary and therefore has been deleted from the claim.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 9:00 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/Examiner, Art Unit 2912